Name: 83/632/EEC: Commission Decision of 6 December 1983 amending for the second time Decision 83/453/EEC concerning certain measures of protection against classical swine fever
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-12-17

 Avis juridique important|31983D063283/632/EEC: Commission Decision of 6 December 1983 amending for the second time Decision 83/453/EEC concerning certain measures of protection against classical swine fever Official Journal L 355 , 17/12/1983 P. 0048 - 0048*****COMMISSION DECISION of 6 December 1983 amending for the second time Decision 83/453/EEC concerning certain measures of protection against classical swine fever (83/632/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 82/893/EEC (2), and in particular Article 9 thereof, Whereas following the outbreak of classical swine fever which successively occurred in several Member States, the Council adopted Decision 83/453/EEC (3) concerning certain measures of protection against classical swine fever to be applied for various lengths of time, in the light of the risk of the spread of the disease; Whereas resulting from the spread of the disease, the Commission by its Decision 83/511/EEC (4) has extended the area to which the measures applied; Whereas the favourable evaluation of the disease justifies the reduction of the area where the measures will apply; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The zones demarcated in the Annex to Decision 83/453/EEC in respect of the Federal Republic of Germany are hereby replaced by the following: 'THE FEDERAL REPUBLIC OF GERMANY: the region of Muenster; in other regions, the "Kreis" where one or more cases of classical swine fever have been recorded.' Article 2 This Decision is addressed to the Member States. Done at Brussels, 6 December 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 378, 31. 12. 1982, p. 24. (3) OJ No L 249, 9. 9. 1983, p. 28. (4) OJ No L 285, 28. 10. 1983, p. 22.